Exhibit 10.1
THIRD AMENDMENT TO LOAN AGREEMENT
     THIS THIRD AMENDMENT TO LOAN AGREEMENT (the “Amendment”) made and entered
into on this the 27th day of July, 2011, by and between MITCHAM INDUSTRIES,
INC., as “Borrower,” and FIRST VICTORIA NATIONAL BANK, as “Lender,” to amend,
ratify and confirm that certain Loan Agreement (the “Loan Agreement”) among the
parties hereto dated the 24th day of September, 2008, governing the terms of a
line of credit as therein described and evidenced by a promissory note of even
date therewith in the original principal sum of $25,000,000.00, as previously
amended to govern a line of credit increased to $35,000,000.00 (the “Loan”).
     In consideration of their mutual warranties, covenants and agreements
contained herein, and in said Loan Agreement and Lender’s renewal and extension
of the existing line of credit to Borrower evidenced by the hereinafter
described promissory note, Borrower and Lender hereby warrant, covenant and
agree as follows:
     1. Borrower acknowledges, represents, warrants, and agrees that Borrower is
presently indebted to Lender in the amount of the current principal balance of
$3,250,000.00 owing on the promissory note described in Paragraph II.A. of the
Loan Agreement and any accrued interest thereon, and that Borrower has no
defenses, rights of set off, counterclaims, causes of action or any other bars
to enforcement of the obligations governed by the Loan Agreement or this
amendment thereto.
     2. The Loan Agreement has been previously amended by First and Second
Amendments to Loan Agreement dated March 24, 2010 and July 27, 2010.
     3. Borrower is the Borrower under the Loan Agreement. All of the warranties
of Borrower relating to Borrower’s corporate existence, good standing and
authority to enter into this transaction as set forth in the Loan Agreement are
hereby renewed, restated and confirmed, both as of the date of the Loan
Agreement and the date of this Amendment thereto.
     4. Borrower will execute and deliver to Lender a promissory note of even
date herewith (the “Promissory Note”) in the amount of $35,000,000.00 in the
form attached hereto and made a part hereof as Exhibit A, being partly in
renewal and extension of the principal balance of the promissory note dated
July 27, 2010 executed by Borrower and payable to the

 



--------------------------------------------------------------------------------



 



order of Lender in the original principal sum of $35,000,000.00 and evidencing
the line of credit governed by the Loan Agreement. Lender will advance to
Borrower, according to the terms thereof and subject to the limitations
expressed therein and in the Loan Agreement, as amended, the unadvanced portion
of the principal of the Promissory Note remaining after renewal of the principal
balance of the existing line of credit and the reservation of any amounts of the
unadvanced portion of the Promissory Note which have been reserved for the
purposes of funding draws on letters of credit issued at Borrower’s request
pursuant to Paragraph V.B of the Loan Agreement. Lender’s obligation to make
advances to Borrower under the Loan Agreement will hereafter be limited to the
unadvanced and unreserved portion of the Promissory Note.
     5. In addition to the other obligations of Borrower under the Loan
Agreement, Borrower will pay to Lender a commitment fee in the amount of
$35,000.00 as consideration for the modification of the terms of the Loan set
forth in this Amendment and in the Promissory Note described in Paragraph 4. The
commitment fee will be due upon execution of this Amendment.
     6. The Loan will continue to be governed by Paragraph V.B of the Loan
Agreement as amended to read as follows:

  “B.   At Borrower’s option, Lender will reserve for the purposes of funding
amounts drawn on letters of credit issued by Lender or The Frost National Bank
at Borrower’s request and with Lender’s approval up to $7,000,000.00 of the
amount of the Loan which would otherwise be available for advances hereunder.
Amounts drawn on any such letters of credit will be advanced by Lender from the
principal of the Loan upon draws made in accordance with the terms of the
letter. The amounts either drawn or available to be drawn on any such letter of
credit will reduce the amount of the principal of the Loan available to be
advanced to Borrower and the aggregate amount of all advances on the loan,
together with all amounts which may be drawn under any letters of credit will
not exceed the original principal amount of the Note currently evidencing the
line of credit extended to Borrower under this Agreement ($35,000,000.00).
Borrower will pay a fee of 1.0% of the face amount of each domestic letter of
credit and 1.5% of the face amount of each foreign letter of credit for each
year in which it will be in effect. Borrower will pay, in addition to the fees
prescribed in the Loan Agreement for issuance of any letter of credit, any fees
assessed by any other bank or other parties to the letter of credit transaction.
Neither Lender nor The Frost National Bank will have any obligation to issue any
letter of credit that is not acceptable to Lender as to form, term, and
conditions.”

2



--------------------------------------------------------------------------------



 



     7. The Loan will continue to be governed by Paragraph V.C of the Loan
Agreement as amended to read as follows:

  “C.   Lender will, at Borrower’s request, renew, extend and rearrange any
portion of the unpaid balance of the Loan as a separate, amortizing loan
evidenced by a promissory note requiring monthly installments of principal and
interest in amounts sufficient to repay the balance over a period of 48 months
at an interest rate One-half of One percent (0.5%) over the prime rate published
in the Wall Street Journal at the time of such renewal and rearrangement,
adjusted annually thereafter, in the form attached hereto as Exhibit “B.” Any
portion of the unpaid balance of the Loan which is so renewed and rearranged
will be deducted from the amount of the Loan that is available to be advanced to
Borrower hereunder, so that the total of all advances of principal of the Loan,
the amounts drawn or which may be drawn under any letters of credit issued
pursuant to Paragraph V. B, above, and the portion of the unpaid principal
renewed and rearranged as a separate, amortizing loan will never exceed the
original principal amount of the Note currently evidencing the line of credit
extended to Borrower under this Agreement ($35,000,000.00).”

     8. Paragraph IV.A.4.l of the Loan Agreement is hereby amended to read as
follows:

  “l.   Maintain Borrower’s primary deposit accounts with Lender or such other
depository institutions as are necessary to provide financial services required
by Borrower in its operations and have been disclosed to Lender by Borrower as
providing such services. “

     9. The Loan shall be governed by and subject to all of the terms, covenants
and conditions of the Loan Agreement, as amended, and by the terms of the
promissory note described in paragraph 4 above, and be secured by all of the
same liens, pledges, assignments and security interests as are provided in the
Promissory Note and the Loan Agreement, as amended, and in the security
documents referenced therein. Borrower hereby grants, renews and ratifies all
such liens, pledges, assignments and security interests in favor of Lender as
continuing security for the indebtedness of Borrower under the Loan Agreement,
as amended.
     10. Borrower and Lender hereby renew, ratify, and confirm all of the
warranties, covenants and agreements contained in the Loan Agreement, as
amended, except to the extent modified by the terms of this Amendment thereto.
The Loan Agreement, as so amended, and the documents referenced therein
constitute the sole and only agreement of the parties hereto and supersedes any
prior oral understandings or agreements between the parties respecting the
subject matter of this agreement. This Amendment, together with the Loan
Agreement and all prior

3



--------------------------------------------------------------------------------



 



amendments thereto, shall apply to and govern the extensions of credit described
herein and all renewals, extensions and rearrangements of such indebtedness of
Borrower to Lender.
     EXECUTED on the date first hereinabove mentioned.

            MITCHAM INDUSTRIES, INC.
      By:   /s/ Billy F. Mitcham, Jr.         Billy F. Mitcham, Jr.        Its
President     
BORROWER

    FIRST VICTORIA NATIONAL BANK
      By:   /s/ HERSCHEL VANSICKLE         HERSCHEL VANSICKLE        Its SRVP  
      LENDER     

     
STATE OF TEXAS
  §
 
   
COUNTY OF WALKER
  §

     This instrument was acknowledged before me on July 29, 2011, by Billy F.
Mitcham, Jr., as President of Mitcham Industries, Inc., on behalf of said
corporation.

                  By:   /s/ Shannon Lee Wells         Notary Public, State of
Texas             

         
STATE OF TEXAS
  §   (STAMP) [h84485h8448500.gif]
 
       
COUNTY OF VICTORIA
  §    

     This instrument was acknowledged before me on August 3, 2011, by HERSCHEL
VANSICKLE, as SR VICE PRESIDENT of First Victoria National Bank, on behalf of
said corporation.

         
 
  By:   /s/ MARIAN R. PASSMORE HOGAN
 
       
(STAMP) [h84485h8448501.gif]
      Notary Public, State of Texas

4